DETAILED ACTION
The following is a Final Office Action in response to communications filed December 29, 2021.  Claims 1, 2, 8, 9, 12, 13, 19, and 20 are amended.  Currently, claims 1–22 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 8 and 19 for informalities.  Accordingly, the previous objection to claims 8 and 19 is withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–22 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–22 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the Non-Final Office Action fails to properly apply Prong One “by not fully considering whether the character of the claim as a whole is directed to an abstract idea.”  Examiner disagrees.  
Examiner notes that the Prong One inquiry does not require determining whether a claim is directed to an abstract idea.  Instead, the Prong One inquiry, as detailed in MPEP 2106.04(II)(A)(1), “asks does the claim recite an abstract idea”.  Examiner further notes that MPEP 2106.04(II)(A) indicates that determining whether a claim is directed to 
With respect to Step 2A Prong Two, Applicant asserts that, in view of Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claims “provide an improved user interface that converts generic database information into specific maps of information the pertain only to specific intelligence requirements”.  Examiner disagrees.  
In Core Wireless, the claims were directed to “an improved user interface for electronic devices, particularly those with small screens.” Core Wireless, 880 F.3d at 1363. The specification described that “prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user ‘to scroll around and switch views many times to find the right data/functionality’” and disclosed that the claimed invention improved the “efficiency of using the electronic device by bringing together ‘a limited list of common functions and commonly accessed stored data,’ which can be accessed directly from the main menu.”  Id.  The specification also disclosed that “[t]he speed of a user’s navigation through various views and windows” was improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated” — disclosure that the Federal Circuit concluded “clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.”  Id.
Core Wireless.  Further, Applicant’s Specification does not disclose any improvements to interface or dashboard technology, instead describing generic computer interface elements.  As a result, Applicant’s claims are not analogous to the claims of Core Wireless, and Applicant’s remarks are not persuasive.
Finally, inasmuch as Applicant asserts that the claimed elements integrate the abstract idea into a practical application because the claim generates first and second maps and allow a user to select one or more intelligence sources, Examiner notes that the argued elements are abstract claim elements under Step 2A Prong One.  As a result, in view of MPEP 2106.04(d)(II), these elements do not reflect additional elements for consideration under Step 2A Prong Two because the elements are not recited “beyond the judicial exception(s)”.  As a result, Applicant’s remarks are not persuasive.
As an additional matter, Examiner notes that Applicant has not presented any arguments or amendments to address the rejection of claims 1–22 under 35 U.S.C. 101 as being directed to non-statutory software without any appropriate corresponding structure.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.

In view of the broad disclosure of Applicant’s Specification, Examiner maintains that the service requests of Leventhal disclose a requirements library under a broadest reasonable interpretation consistent with Applicant’s Specification.  As disclosed in cited FIG. 9, each service request identifies a question or information need that is required for the user to make a decision on the intelligence question.  For example, a given service request may describe a support type and/or description of the service required.  Further, paragraph 35 discloses that each service request may be assigned a look-up number, such that, in view of FIG. 1, each service request is stored in a database. 
To the extent that Applicant asserts that the disclosed “employee skills” are not requirements, Examiner notes that the employee skills embody intelligence sources.  As a result, Applicant’s remarks are not persuasive, and Examiner maintains that the combination of references discloses a requirements library.
Applicant further asserts that the references of record fail to disclose creating a first and second map.  More particularly, Applicant asserts that Leventhal does not disclose the first map because employee skills are not intelligence requirements, and 
As an initial matter, Examiner notes that the employee skills of Leventhal were not asserted as intelligence requirements.  Instead, the service requests were asserted as intelligence requirements, and cited FIG. 9 and paragraph 31 disclose mapping service provider intelligence sources that are capable of meeting the intelligence requirements of each service request.  As a result, Applicant’s remarks are not persuasive.
With respect to Cerwin, Examiner notes that cited paragraph 46 maps customer channels to each customer.  As noted in paragraph 46, a customer profile is maintained for each channel in use by the customer, and each channel varies in characteristics and capabilities.  Further, paragraph 79 discloses monitoring contact events with respect to different service channels.  Again, as noted by Applicant, paragraph 36 of the Specification indicates that the requirements library is configured to store identified intelligence requirements, which comprise “any … informational need that is required for a user of the intelligence requirement to make a decision based on the intelligence question” and “may comprise any suitable information relating to the intelligence requirements”.  As a result, Examiner maintains that Cerwin discloses the second mapping under a broadest reasonable interpretation consistent with Applicant’s Specification because each customer is associated with a customer channel profile that maps intelligence requirements associated with each service channel and contact event. As a result, Applicant’s remarks are not persuasive.

With respect to claims 2 and 13, Applicant asserts that the references fail to disclose generating reports, as claimed, because Leventhal does not disclose a report based on the fulfilled set of intelligence requirements.  Examiner disagrees.  Paragraph 35 of Leventhal, as previously cited, discloses work order status lookup reports, and Examiner submits that, in view of paragraph 34, assigned work orders disclose fulfilled intelligence requirements because an assigned work order meets the required skill set of a given service request.  Examiner notes that the claims, as currently presented, do not require a report on a completed plan.  Instead, the report only references fulfilled requirements, which need only meet the requirements.  However, even if the claimed report were necessarily related to a completed plan, Examiner notes that paragraph 36 of Leventhal discloses issuing “a notification to the client service requestor which notification would contain information relevant to the completion of the service request/work order.”  As a result, Applicant’s remarks are not persuasive.
With respect to claims 3 and 14, Applicant asserts that the references fail to teach receiving customer feedback relating to the generated report because the 
With respect to claims 4 and 15, Applicant asserts that the references fail to teach forwarding a report to additional customer because the present claims have no requirement that the “additional customers” agree to be linked together as a single entity. Examiner disagrees. As an initial matter, Examiner notes that Applicant’s arguments are not commensurate with the scope of the claim.  More particularly, the claims do not exclude joint agreements for the sake of unknown, additional customers who are similarly situated.  In addition to cited paragraphs 24 and 81, which disclose units or groupings (“households”) that are determined for each user, paragraphs 55–57 disclose determining household associations by tracking account relationships, such that similar intelligence requirements are identified.  Further, FIG. 8 discloses household portfolio summaries in relation to a client interface system, which implicitly discloses forwarding reports to associated household members.  
As an additional matter, Examiner notes that claims 4 and 15 are system claims.  MPEP 2114(II) sets forth that “’[a]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”  Further, MPEP 2114(IV) sets forth that “[f]unctional claim language that is not limited to a specific structure 
With respect to claims 6 and 17, Applicant asserts that the references do not teach displaying intelligence requirements shared between customers because the references fail to disclose intelligence requirements.  Examiner disagrees.  As disclosed above, the Leventhal reference discloses intelligence requirements.  Further, the rejection of claims 6 and 17 is based on a combination of Leventhal and Cerwin.  As a result, Applicant’s remarks are not persuasive in view of MPEP 2145(IV), which sets forth that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”
With respect to claims 10 and 21, Applicant asserts that the references fail to teach generating task reminders because Leventhal does not disclose reminders.  Examiner disagrees.  As noted above, MPEP 2114(II) sets forth that “’[a]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”; and MPEP 2114(IV) sets forth that “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the 
Finally, Applicant asserts that the Office Action fails to provide any valid motivation or suggestion to combine the references of record because the rejection does not indicate why one of skill in the art would be motivated to combine the references.  Examiner disagrees.  Pages 10–11 of the Non-Final Office Action establish that the reference are analogous under MPEP 2141.01(a)(I) because the references are from the same field of endeavor.  More particularly, despite Applicant’s assertion that Leventhal is not directed to managing customers, Examiner notes that Leventhal expressly manages service requests from customers, and Cerwin is directed to managing a customer knowledge repository according to customer servicing. Each reference discloses systems for managing customer services.  Further, the rejection of record submits that the combination of record would result in an improved system that would allow more detailed analysis and more reliable results.  As a result, the rejection of record provides sufficient motivation to combine to references, and Applicant’s remarks are not persuasive.
As an additional matter, Applicant’s remaining combination arguments are not persuasive for substantially the same reasons as stated with respect to claim 1.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record is reasserted below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–22 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes functionality to “create a map identifying each intelligence source capable of meeting at least one intelligence requirement”; “create a second map linking at least one intelligence requirement with each customer”; “allow a user to create at least one ticket for a customer by selecting: a set of intelligence requirements; and a set of intelligence sources from each intelligence source identified in the map corresponding to the set of intelligence requirements”; “generate a plan for fulfilling the set of intelligence requirements for each ticket by creating one or more tasks”; “manage incoming information according to the tasks”; and “monitor the progress of the tasks.”
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity related to commercial business relations and/or managing personal behavior or relationships or interactions between people because the limitations describe a process for managing tasks associated with customer intelligence requirements.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.

Claims 2–4, 7–8, 10–11, 13–15, 18–19, and 21–22 further describe the process for managing tasks associated with customer intelligence requirements and recite certain methods of organizing human activity.  As a result, claims 2–4, 7–8, 10–11, 13–15, 18–19, and 21–22 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include the recited modules, libraries, and dashboard.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 12 recites substantially similar limitations to those recited with respect to claim 1.  Claim 12 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 12 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.

Claims 5–6, 8–9, 16–17, and 19–20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 5–6, 8–9, 16–17, and 19–20 include functionality to display data.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited display functionality is an insignificant extrasolution activity to the judicial exception.  As a result, claims 5–6, 8–9, 16–17, and 19–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include the recited modules, libraries, and dashboard.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not 
As noted above, claim 12 recites substantially similar limitations to those recited with respect to claim 1.  Claim 12 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 12 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Similarly, claims 2–4, 7, 10–11, 13–15, 18, and 21–22 do not include any additional elements beyond those recited with respect to independent claims 1 and 12.  As a result, claims 2–4, 7, 10–11, 13–15, 18, and 21–22 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 5–6, 8–9, 16–17, and 19–20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 5–6, 8–9, 16–17, and 19–20 include functionality to display data.  The additional elements do not amount to significantly more than the abstract idea because the recited display functionality is a well-understood, routine, and conventional computer function in view of Applicant’s Specification (see e.g., Spec. ¶ 42), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 5–6, 8–9, 16–17, and 19–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.


Claims 1–22 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A system or apparatus defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the applicant’s system elements of: “an intelligence requirement module” and “a workflow module” encompass functions that can be executed entirely as software per se.  As currently written, the claimed systems lack structure and are therefore non-statutory.  Accordingly, claims 1–22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 10–17, and 21–22 are rejected under 35 U.S.C. 103 as being unpatentable over Leventhal (U.S. 2004/0220848) in view of Cerwin (U.S. 2002/0188497).
Claims 1 and 12:  Leventhal discloses an intelligence requirement mapping and workflow tracking system, comprising: 
an intelligence requirement module (See paragraph 19) comprising: 
a requirements library; an intelligence source library; and a customer library (See FIG. 1 and paragraphs 29, 31, and 34, wherein service requestors and providers register with the system, wherein service requestors are customers and providers are intelligence sources, and wherein provider registrations include skill sets; see also FIG. 9, wherein support types are disclosed, and wherein service requests are requirements that are stored in a database in view of paragraph 35, which discloses look-up numbers for each service request), 
wherein the intelligence requirement module is configured to: create a map identifying each intelligence source within the intelligence source library capable of meeting at least one intelligence requirement within the requirements library (See paragraph 31, wherein providers are associated with employee skills; see also FIG. 9, wherein provider searches disclose a mapping between providers and requirements);  
a workflow module comprising a dashboard communicatively linked to the intelligence requirement module (See FIG. 1 and paragraphs 19 and 27) configured to:
allow a user to create at least one ticket for a customer by selecting: a set of intelligence requirements from the requirements library; and a set of intelligence sources from each intelligence source identified in the map corresponding to the set of 
generate a plan for fulfilling the set of intelligence requirements for each ticket by creating one or more tasks (See FIG. 9 and paragraphs 34–35, wherein a work order is generated from selected requirements); 
manage incoming information according to the tasks (See paragraph 35, wherein an indicated look-up number accesses status information); and 
monitor progress of the tasks (See paragraph 35, wherein an indicated look-up number accesses status information).  Leventhal does not expressly disclose the remaining claim elements.
Cerwin discloses functionality to create a second map linking at least one intelligence requirement with each customer within the customer library (See FIG. 2 and paragraphs 46 and 79, wherein a customer repository maps customers to specific channels).
Leventhal discloses a system directed to managing service requests from clients.  Similarly, Cerwin discloses a system directed to maintaining customer knowledge.  Each reference discloses a system directed to managing and servicing customers.  The technique of mapping customers to requirements is applicable to the system of Leventhal as they each share characteristics and capabilities; namely, they are directed to managing customers.
One of ordinary skill in the art would have recognized that applying the known technique of Cerwin would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Cerwin to the 
Claims 2 and 13:  Leventhal discloses an intelligence requirement mapping and workflow tracking system according to claim 1, wherein the workflow module is configured to generate a report for the customer based on the set of intelligence requirements from the plan after the set of intelligence requirements have been fulfilled (See paragraph 35, wherein work orders status reports are generated for a client; see also paragraph 36).
Claims 3 and 14:  Leventhal discloses an intelligence requirement mapping and workflow tracking system according to claim 2, wherein the workflow module is configured to receive customer feedback relating to the generated report (See paragraph 37, wherein client feedback surveys are disclosed).
Claims 4 and 15:  Although Leventhal discloses a generated report (See citations above), Leventhal does not expressly disclose the remaining claim elements.
Cerwin discloses functionality to forward the generated information to one or more additional customers identified in the second map having a history of similar identified intelligence requirements (See paragraph 24, wherein customers may be grouped together, and paragraph 81, wherein household-to-household links allow for grouped views; see also FIG. 8 and paragraphs 55–57).

Claims 5 and 16:  Leventhal discloses an intelligence requirement mapping and workflow tracking system according to claim 1, wherein the dashboard is further configured to display all intelligence requirements provided by a given intelligence source (See FIG. 9, wherein provider service intelligence information is displayed).
Claims 6 and 17:  Although Leventhal discloses functionality to display all intelligence requirements associated with a given entity (See citations above), Leventhal does not expressly disclose the remaining claim elements.
Cerwin discloses functionality to display all customers having a given attribute (See paragraphs 44 and 85, wherein the customer repository may be searched according to desired attributes).
One of ordinary skill in the art would have recognized that applying the known technique of Cerwin would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 10 and 21:  Leventhal discloses an intelligence requirement mapping and workflow tracking system according to claim 1, wherein the workflow module is configured to generate task reminders (See paragraph 35, wherein work order notifications are disclosed).
Claims 11 and 22:  Leventhal discloses an intelligence requirement mapping and workflow tracking system according to claim 1, wherein the workflow module is configured to receive user feedback relating to a performance of a selected intelligence .

Claims 7–9 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Leventhal (U.S. 2004/0220848) in view of Cerwin (U.S. 2002/0188497), and in further view of Bhaskaran (U.S. 2018/0365628).
Claims 7 and 18:  As disclosed above, Leventhal and Cerwin disclose the elements of claim 1.  Although Leventhal discloses a module comprising a library and functionality to generate a report (See citations above), Leventhal and Cerwin do not expressly disclose the remaining elements of claim 7.
Bhaskaran discloses linking a required compliance metric with at least one intelligence requirement (See paragraph 43, wherein identified and qualified risks are linked to jobs or job requirements, and paragraph 253, wherein mitigation actions are defined in association with job requirements or requirement groups); and 
functionality to generate a compliance report according to the generated plan for any task having an intelligence requirement linked to the risk library (See paragraph 253, wherein risk mitigation plans are generated).
As disclosed above, Leventhal discloses a system directed to managing service requests from clients, and Cerwin discloses a system directed to maintaining customer knowledge.  Bhaskaran similarly discloses a system directed to managing customer job requests.  Each reference discloses a system directed to managing and servicing customers.  The technique of utilizing risk compliance metrics is applicable to the 
One of ordinary skill in the art would have recognized that applying the known technique of Bhaskaran would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bhaskaran to the teachings of Leventhal and Cerwin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer management into similar systems.  Further, applying risk compliance metrics to Leventhal and Cerwin would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 8 and 19:  Although Leventhal discloses a library (See citations above), Leventhal and Cerwin do not expressly disclose the remaining elements of claim 8.
Bhaskaran discloses wherein the requirements further comprises threat information for each intelligence requirement (See paragraph 43, wherein identified and qualified risks are linked to jobs or job requirements); and 
functionality to allow the user to assign a threat category to a given intelligence requirement within the requirements (See paragraph 253, wherein risks are associated with job requirement groups; see also paragraphs 202 and 249); 
display to the user a summary of intelligence requirements and corresponding threats (See paragraphs 253 and 283, wherein risk mitigation plans are disclosed, and wherein execution reports are disclosed); and 

One of ordinary skill in the art would have recognized that applying the known technique of Bhaskaran would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Claims 9 and 20:  Leventhal and Cerwin do not expressly disclose the elements of claim 9.
Bhaskaran discloses functionality to display a heat map of customer intelligence requirements and the corresponding threats (See paragraphs 425–426, in view of paragraph 30, wherein a portfolio risk heat map is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Bhaskaran would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623